Citation Nr: 0511142	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which granted service connection for 
hearing loss and assigned a non-compensable disability 
rating.  The veteran indicated in correspondence dated in May 
2003 that he wished to testify at an RO hearing.  An RO 
hearing was scheduled for July 2003 and the veteran was 
provided notice of this hearing earlier in the month of July 
2003.  However, the veteran failed to report to the scheduled 
hearing and failed to explain his absence.  Therefore, the RO 
hearing request is considered withdrawn. 

This claim was previously before the Board in April 2004 and 
was remanded for further development.  The requested 
development has been completed and the case has since 
returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran has Level II hearing loss in the right ear 
and Level II hearing loss in the left ear, evaluated as non-
compensable.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in March 2003, October 2003, and June 2004, 
the RO advised the appellant of the enactment of the VCAA.  
The appellant was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The March 2003 statement of the case (SOC) and February 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for an increased rating.  They specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains a VA audiological examination and 
service medical records.  In correspondence dated in March 
2004, the veteran referred to a VA examination report dated 
in February 2002 that was allegedly submitted along with 
other medical records.  However, this examination report was 
not attached to the other records and a review of the claims 
file reveals that such a report was is not of record.  The 
veteran did not specify what type of examination (i.e., 
audiological) he underwent in February 2002, nevertheless he 
is apparently claiming it to be pertinent to the issue on 
appeal.  In correspondence dated in June 2004, the RO 
requested that the veteran inform the RO which VA Medical 
Center examined him in February 2002.  The veteran has not 
responded to this correspondence.  The duty to assist is not 
a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 
(2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) 
(veteran cannot passively wait for help from VA).  Thus VA is 
not required to provide any more assistance to him with 
regard to obtaining additional records, as the veteran did 
not provide the information that was requested of him in June 
2004.  38 U.S.C.A. § 5103A(b) (2004).

The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor. 38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as non-
compensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met. See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 (2004) address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  

A December 2001 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
45 dB
70 dB
80 dB
Left 
Ear
15 dB
50 dB
75 dB
80 dB

Puretone Threshold Average
Right Ear
52.5 dB
Left Ear
55 dB

Speech Recognition
Right Ear
84%
Left Ear
84%
 
In the present case, the evidence does not show an 
exceptional level of impaired hearing such that 38 C.F.R. § 
4.86 is not applicable to the veteran's claim. 
 
Applying the results from the December 2001 VA audiological 
examination to Tables VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of II for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss was correctly evaluated as zero percent 
disabling in the March 2002 rating decision.  Id.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable initial 
disability rating for bilateral hearing loss. 38 C.F.R. § 
4.3.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his hearing loss and 
there is no objective evidence of marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


